TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 26, 2014



                                       NO. 03-13-00745-CV


                                 Richard L. Spradley, Appellant

                                                  v.

                                     Delia Spradley, Appellee




           APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
        REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on November 7, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses the district court’s order and remands the

case to the district court for further proceedings consistent with this opinion. The appellee shall

pay all costs relating to this appeal, both in this Court and the court below.